DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 4-8, cancellation of claim 3 and the addition of claims 9-16.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner agrees that the previously presented art used for rejection does not properly teach the newly added material limitations.
Drawings
The drawings are accepted.
Claim Rejections - 35 USC § 112
The previous 11s rejections are withdrawn due to the current amendments.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 11 and 12 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claims 2 and 7 depend from claims 1 and 6. Claims 1 and 6 have been amended to recite the first and second region consist of GaInAs and GaAsSb, respectively. Claims 2 and 7 then appear to attempt to broaden the material (e.g. ‘quaternary’) which is confusing, making the claim indefinite.
For purposes of examination, the claims will be understood to be met by GaInAs and/or GaAsSb.
Claims 11 and 12 refer to “the support” which lacks antecedent basis as it is unclear what support is being referred to.
For purposes of examination, the claims will be interpreted as reading “a support”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (“Light-emitting diodes and laser diodes based on GaInAs/GaAsSb type II superlattice on InP substrate”, APL, Vol.74 Num.14, 04/1999) in view of Johnson et al. (US 6859474).
With respect to claim 1, Peter teaches a semiconductor laser (title, fig.1), comprising:
a p-type semiconductor region (pg.1951 col.2 para.1);
an n-type semiconductor region (pg.1951 col.1 para.2); and
an active layer (fig.1 central), and has a type II quantum well structure (abstract, table 1),
wherein the type II quantum well structure includes a well layer (fig.1 InGaAs/GaAsSb) made of a III-V compound semiconductor (fig.1 InGaAs/GaAsSb),
wherein the well layer includes a first region (fig.1 GaInAs) and a second region (fig.1 GaAsSb), the first region having a first potential energy for electrons in the well layer (fig.1 conduction of GaInAs compared to conduction of GaAsSb) and a second potential energy for holes in the well layer (fig.1 valence of GaInAs compared to valence of GaAsSb), the second region having a third potential energy for electrons in the well layer (fig.1 conduction of GaAsSb compared to conduction of GaInAs) and a fourth potential energy for holes in the well layer (fig.1 valence of GaAsSb compared to valence of GaInAs), the third potential energy being higher than first potential energy (fig.1 as outlined above), the fourth potential energy being lower than the second potential energy (fig.1 as defined above), wherein the first region consists of GaInAs (fig.1), and the second region consists of GaAsSb (fig.1).
Peter does not teach using a plurality of barrier layers separating the well layers. Johnson teaches a similar laser device (fig.14/16) and active region including a plurality of barrier layers (fig.14 Bs) that provide respective barriers for electrons and holes in the well layer (fig.14 based on band offsets), wherein, in the type II quantum well structure, the well layer is provided between the barrier 
With respect to claim 2, Peter teaches the first region includes a first III-V compound semiconductor containing indium as a Group III element and containing arsenic as a Group V element, and the first III-V compound semiconductor is a ternary compound or a quaternary compound (fig.1 GaInAs),
wherein the second region includes a second III-V compound semiconductor containing gallium as a Group III element and containing antimony as a Group V element, and the second III-V compound semiconductor is a ternary compound or a quaternary compound (fig.1 GaAsSb).
With respect to claim 9, Peter teaches the semiconductor laser is of a Fabry-Perot type (pg.1952 col.1 para.1, based on the cleaved ridge type design).
With respect to claim 11, Peter teaches the support comprises InP (pg.1952 col.1 line 1).
With respect to claim 15, Peter teaches the n-type semiconductor region, the first region, the second region and the p-type semiconductor region are arranged in this order on a main surface of a support (pg.1951 col.1 para.2 – col.2 para.2, substrate-n-type-first region-second region-p-type order used by Peter).

Claims 4-8, 10, 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter and Johnson in view of Kidoguchi et al. (US 5895225).

With respect to claim 6, Peter, as modified, teaches the device outlined in the rejection to claim 1 above including:
the type II quantum well structure includes a plurality of well layers containing a III-V compound semiconductor (fig.1 multiple GaInAs/GaAsSb), and
a plurality of barrier layers (as modified above) that provide respective barriers for electrons and holes in each of the well layers,
wherein the well layers and the barrier layers are alternately arranged so that each of the barrier layers is provided between the well layers (as modified above),
wherein each of the well layers includes at least one first region and at least one second region (fig.1 GaInAs, GaAsSb),
wherein the at least one first region and the at least one second region of each of the well layers are alternately arranged in a direction from one of the barrier layers to another of the barrier layers (as modified above),

Peter does not teach at least one of the at least one first region and the at least one second region has a part containing a dopant. Kidoguchi teaches an active region (fig.2/6/7) for a laser device (col.1 lines 10-15) which includes both n and p type layers in the active region (fig.7) and wherein the n-type dopant is used to reduce the conduction band edge while the p-type dopant is used to increase the valence edge (fig.2 left side) in order to facilitate a desired radiative transition (col.7 lines 10-17). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to n-type dope the first region and p-type dope the second region of Johnson in order to tailor the desired radiative transition to a preferred output wavelength as taught by Kidoguchi.
Claim 7 is rejected for the same reasons outlined in the rejections of claims 1 and 6 above.
Claim 8 is rejected for the same reasons outlined in the rejections of claims 1 and 6 above.
Claim 10 is rejected for the same reasons outlined in the rejections of claim 9 above.
Claim 12 is rejected for the same reasons outlined in the rejections of claim 11 above.
Claims 13 and 14 are rejected for the same reasons outlined in the rejections of claims 4 and 5 above, noting that the addition of the dopants is taught by Kidoguchi to be used to move the band edges which is equivalent to the claimed deepening.
Claim 16 is rejected for the same reasons outlined in the rejections of claim 15 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0238075 is noted as n/p doping a type II heterojunction to tailor the band edges of the junctions.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828